     Case 3:20-cv-01920-JCH Document 1-4 Filed 12/23/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT


JUUL LABS, INC.,

                   Plaintiff,
                                       Civil Action No.
v.
FARMINGTON XPRESS MART LLC,

               Defendant.




                          EXHIBIT D OF THE COMPLAINT
            Case 3:20-cv-01920-JCH Document 1-4 Filed 12/23/20 Page 2 of 3
                                        CLEMENT & HO
                       A PROFESSJONAL LAW CORPORATION
                                         20 I W. Whiting Avenue
                                           Fullerton, CA 92832
                                          Phone: 714-882-5794
                                            Fax: 714-882-5795
                                        www.clementandholaw.com



                                                                 Writer's E-mail: randy@clementandholaw.com
November 13, 2019

Via U.S. Mail

Abdul Rasheed Mohamed Kami!
Farmington Xpress Mart LLC
IO Carle Rd.
Branford, CT 06405

                Re:     JUUL Diverted Merchandise (Our File No. 2019-12-0708)

Dear Abdul Rasheed Mohamed Kami!:

        This office represents JUUL Labs, Inc. (hereinafter, "JLI"), the designer, manufacturer, and
distributor of JUUL-branded electronic nicotine delivery systems and other related products.

         It has come to our attention that you are making sales of JUUL products at the Shell Food Mart
located at 860 Farmington Ave., Farmington, Connecticut 06032 outside authorized sales channels and
territories (sales of diverted JUUL products), including sales within the United States of JUUL products
not legally permitted to be introduced into interstate commerce in the United States or otherwise
authorized for sale in the United States. Your sales are not authorized by JLI and you are apparently
receiving your products from another source. Your practices have caused damage for which JLI can
seek legal remedy against you, including damage to JLI (including the value of its brand, goodwill, and
intellectual property), JLl's authorized sales channels, and JLl's consumers.

         JLI demands that you, including your affiliates, partners, agents, representatives, and employees
immediately cease and desist your unauthorized sales of JUUL products. Further, you, including your
affiliates, partners, agents, representatives, and employees are hereby notified that all JU authorized
accounts are contractually prohibited from diverting product to another territory. Therefore, when you
purchase such diverted JUUL products, you are inducing and causing a breach of a JLI agreement which
could subject you to further civil liability for interference with contractual relations. If you continue to
solicit or sell diverted JUUL products after this notice, JLI could seek court determination that your
actions are willful.

        In furtherance of your scheme, you also use JLi's trademarks, copyrighted images, and
copyrighted text without authorization from JLI. For example, JLI is the exclusive owner of numerous
trademarks registered with the United States Patent and Trademark Office, including the brand name
JUUL and the JUUL logo, a stylized version of the brand name (Registration Nos. 4818664 and
4898257 for "the JUUL Marks"). Federal statutes prohibit you from using the JUUL Marks without
JLI's permission. See, e.g, 15 U.S.C. §§ 1114-1118 and I l 25(a). These statutes prohibit the sale,
manufacture, and importation of unauthorized product branded with the JUUL Marks as such practices
inevitably confuse consumers that such products are introduced into the US market by JLI and are in
compliance with all application US regulations.
Case 3:20-cv-01920-JCH Document 1-4 Filed 12/23/20 Page 3 of 3
